Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 04/16/2019 in which Claims 20-39 are presented for examination.
Drawings
The applicant’s drawings submitted on 04/16/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 30 recite " determining a current context of the ECU "; while Fig 1B and Pa. [0007] from the specification of the current application present different contexts . It is not clear whether Applicant intends to claim location-based contexts (e.g., GPS location, street, home, work, freeway, parking lot, garage), proximity contexts (e.g., nearby objects, distance to approaching objects, speed and trajectory , operational contexts (e.g., driving, parked, current speed, in drive, in reverse, idle), user-related contexts (e.g., connected devices, current infotainment system usage, automated systems enabled by the user, such as cruise control, parking assist, driving assist). Appropriate correction is required. For the purpose of Examination, one of them has been considered. 

Claims 20 and 30  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 30  recite self-aware ECU in a vehicle. This renders the claim indefinite because it is not clear for what ECU stands for. Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 20-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10320836  B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 20-39 recite similar limitations as claims 1-19 of US patent No. 10320836 B2 as follows: 
       Instant application
    US No. 10320836 B2
Claim 20.  A security-enabled, self-aware ECU in a vehicle, comprising: at least one processor configured to execute 




























































Claim 30.



Claim 1 A system for data communication for the operation of an automobile, the system comprising: the 

Claim 7. The system of claim 1, wherein the first ECU is further configured to: while in the first safe-mode: determine a current context of the first ECU that described a state of operation of the first ECU; compare the current context to each of a plurality of permitted contexts of the first ECU, each of the plurality of 

Claim 16.

Claim 19.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10320836 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10320836 B2) substantially discloses the subject matter of claims 20 and 30 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 10320836 B2).
This is a provisional obviousness-type double patenting rejection.

Claims 20-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of US patent No. 10057286 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 23-24, 26, 28, 30, 33-36 and 38 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention Grau U.S. Publication No. 20180205703 A1.
As to claim 20, Grau teaches a security-enabled, self-aware ECU in a vehicle, comprising: at least one processor configured to execute ECU software and security software; and at least one memory storing the ECU software and the security software, wherein the security software includes instructions for performing operations including (Grau Pa. [0007]) [the software on the ECU is compromised by an attack, such as a cyber-attack, breach, or other malfunction, or if the automotive control scheme is targeted by an attack over one of the external communication platforms in communication with the ECUs, the presently disclosed protection system will identify the attack as the data packet containing the attack is passed through the vehicle bus firewall]: determining a current context of the ECU (Grau Pa. [0039]) [the vehicle bus firewall 412 will periodically send a vehicle bus message (reference arrow H) to ECUs 402 to determine the state of the vehicle. In various embodiments, "periodically" might mean 1-10 times per second, and the ECUs send response messages (reference arrow I) to the vehicle bus firewall 412, which monitors the responses for updated vehicle status information…e vehicle status (called "context")]; analyzing data communications received at the ECU, the analyzing including a determination of whether the data communications are permitted within the current context (Grau Pa. [0039-0040]) [which monitors the responses for updated vehicle status information. In certain embodiments, the vehicle status might include, but is not limited to, current vehicle speed, vehicle gear status, and braking status. In other embodiments, the vehicle bus firewall may determine vehicle state by interpreting messages sent through the firewall by various ECUs. Second, the ECUs 402 send all vehicle bus message responses (reference arrow L, FIG. 1 at 408) through vehicle bus firewall 412 before sending the approved messages (reference arrow N) to the vehicle bus 404. In exemplary embodiments, the vehicle bus firewall 10 has at least three vehicle bus filtering rules: BLOCK, ALLOW, and LOG. The vehicle bus firewall 412 will determine which one of the rules to apply based on the processing commands assigned to the firewall. The processing commands determine the vehicle bus filtering rules based on the vehicle status (called "context") and the message identity…If the filtering rule is BLOCK, the vehicle bus firewall 412 will prevent the message (FIG. 1 at 8) from being sent on to the vehicle bus 404 and a "message blocked" event will be logged. If the filtering rule is ALLOW, the vehicle bus firewall 412 will allow the message (FIG. 1 at 8) to be sent to the vehicle bus 404 and no event will be logged. If the filtering rule is LOG, the vehicle bus firewall 412 will allow the message (FIG.] [0040] [the protection system 100 comprise a vehicle bus firewall 412 which will utilize a set of context-based vehicle filtering rules. These rules define an action for each unique context and vehicle bus message response];
determining, based on the analyzed data communications, whether the ECU software is experiencing an external-based attack; and reporting, to a resource external to the ECU, an indication that the ECU is experiencing the external-based attack (Grau Pa. [0007]) [If the software on the ECU is compromised by an attack, such as a cyber-attack, breach, or other malfunction, or if the automotive control scheme is targeted by an attack over one of the external communication platforms in communication with the ECUs, the presently disclosed protection system will identify the attack as the data packet containing the attack is passed through the vehicle bus firewall. The vehicle bus firewall will then look up and select a filtering rule based on the state of the vehicle and the data packet identity, blocking any attacks to the automotive control scheme].  

As to claim 23, Grau teaches wherein the reporting includes providing trace information associated with the external-based attack (Grau Pa. [0038]) [inputs 406 from external communications platforms can be an attack]

As to claim 24, Grau teaches wherein the reporting includes providing information identifying a code portion associated with the external- based attack (Grau Pa. [0005]) [a software vulnerability in the audio player of an infotainment ECU also creates the potential to use remote code execution to send attacks through the vehicle bus]

As to claim 26, Grau teaches wherein the reporting includes providing information identifying the current context of the ECU (Grau Pa. [0040]) [set of context-based vehicle filtering rules. These rules define an action for each unique context and vehicle bus message response]  

As to claim 28, Grau teaches wherein the current context of the ECU includes data indicating a current operational state of the ECU (Grau Pa. [0043]) [determine the state of the vehicle (for example 1-10 times per second). This can include current vehicle speed]

As to claim 30, claim 30 recites the claimed that contain similar limitations as 

As to claim 33, claim 33 recites the claimed that contain similar limitations as claim 23; therefore, it is rejected under the same rationale.

As to claim 34, claim 34 recites the claimed that contain similar limitations as claim 24; therefore, it is rejected under the same rationale.

As to claim 35, claim 35 recites the claimed that contain similar limitations as claim 25; therefore, it is rejected under the same rationale.

As to claim 36, claim 36 recites the claimed that contain similar limitations as claim 26 therefore, it is rejected under the same rationale.

As to claim 38, claim 38 recites the claimed that contain similar limitations as claim 28 therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of KANTOR (U.S. Patent Application Publication 20160366156 A1).
As to claim 21, Grau does not appear explicitly disclose wherein the external- based attack is associated with a buffer space overflow event.  
However, KANTOR discloses wherein the external- based attack is associated with a buffer space overflow event (KANTOR Pa. [0097]) [an attacker may set a packet field to a particular value in order to exploit a buffer overflow defect in]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])

As to claim 22, the combination Grau and KANTOR discloses wherein the external- based attack is associated with malware (KANTOR Pa. [0073]) [inspecting packets from the vehicle for signs of a security compromise (eg, by communicating with servers known to be associated with malware), inspecting packets destined to the vehicle for exploitation of known weaknesses of protocol stacks or for excessive packet traffic] See before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])

As to claim 25, the combination Grau and KANTOR discloses wherein the reporting includes providing a copy of malware associated with the external-based attack (KANTOR Pa. [0073]) [inspecting packets from the vehicle for signs of a security compromise (eg, by communicating with servers known to be associated with malware), inspecting packets destined to the vehicle for exploitation of known weaknesses of protocol stacks or for excessive packet traffic] See before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])
As to claim 32, claim 32 recites the claimed that contain similar limitations as claim 22 therefore, it is rejected under the same rationale.


As to claim 31, claim 31 recites the claimed that contain similar limitations as claim 21 therefore, it is rejected under the same rationale.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of RUVIO (U.S. Patent Application Publication 20170230385 A1).
As to claim 27, Grau does not appear explicitly disclose wherein the current context of the ECU includes geographical location data.  
However, RUVIO discloses wherein the current context of the ECU includes geographical location data (RUVIO Pa. [0032]) [analyses correlation between data parameters such as a suspect or an identified threat on one or more vehicle, spread of a suspect or an identified attack among multiple vehicles, location of the vehicles, geographic information, vehicle unique identification, event time, vehicle to vehicle communications characteristics, vehicle to infrastructure communications characteristics, vehicle to cloud communications characteristics]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by RUVIO to the technic of vulnerability analysis of Grau would have yield predictable  (RUVIO Pa. [0002])

As to claim 37, claim 37 recites the claimed that contain similar limitations as claim 27 therefore, it is rejected under the same rationale.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of Li (U.S. Patent Application Publication 20100106864 A1).
As to claim 29, Grau does not appear explicitly disclose wherein the ECU is configured to perform the reporting to a reporting queue associated with the resource external to the ECU.  
However, Li discloses wherein the ECU is configured to perform the reporting to a reporting queue associated with the resource external to the ECU (Li Pa. [0072]) [the first queue is associated with the first external resource and the second queue is associated with the second external resource] 
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Li to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would provide a connection to the external resource becomes available, the user may not remember to execute the action (Li Pa. [0002])
As to claim 39, claim 29 recites the claimed that contain similar limitations as claim 29 therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491